Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1-7 and 12 are under consideration in this application.
            Claims 8-11 and 13-15 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
Again, claims 8-11 and 13 are NOT subject to any rejoinder.  Again, claims 8-11 and 13 will NOT be rejoined because the claims are not of the same scope as the compound claims. Inventions I (compounds) and II (multiple compositions requiring an additional active ingredient) are independent and distinct because the groups do not share the same or corresponding technical feature. Although the groups include the same compound, the combination composition do not share the same utility as the compound. Although the groups include the same compound, the combination composition do not share the same utility as the compound as clearly evidenced by applicants’ own claims. The utility of a combination or active ingredients depends on the biological activity of the "other" ingredients which may be additive, synergistic or antagonistic with the compound, thus, a different utility from the compound. 
MPEP §803.02 clearly provides: "If the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species. >See MPEP § 808.02. Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461,198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Exparte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility." 

The description in the specification clearly support the non-obviousness among the different species since the combination product must take into account the compatibility of the “other” compound with component (i) of the claim, which will then decide on the desirable dosage for interaction and then the end utility can be ascertained.   Each species within the scope of the claims is extremely diverse and complex and these species are not obvious variants of each other based on the current record. 
Contra to applicants’ allegations that the compound makes a contribution over the prior art, the prior art of record clearly shows that the free base is capable of forming salts with maleic acid.
The restriction requirement is deemed sound and proper and the FINALITY is hereby maintained for the reasons clearly set forth in the previous Office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over the Fischer et al. in view of Guillory  and Rodriguez-Spong for the reasons set forth in the previous Office action.
Again, Fischer et al. specifically recite solid forms of the claimed compound and compositions for administration that has an antiviral activity.  Note example 38 therein.  Again, Fischer et al. disclose that the claimed compound can form a maleate salt.  Note column 5, line 8, therein.  Further, Guillory teach that crystalline forms are formed by recrystallization of drug substances and on page 184 states: “Organic medicinal agents that can exist in two or more solid phases often can provide some distinct advantages in particular applications. The metastable solid may be preferred in those instances where absorption of the drug is dissolution rate dependent.  The stable phase may be less susceptible to chemical decomposition and may be the only form that can be used in suspension formulations.  Often a metastable polymorph can be used in capsules or for tableting, and the thermodynamically stable for suspensions.  Factors related to processing, such as powder flow characteristics, compressilbility, filterability, or hygroscopicity, may dictate the use of one polymorph in preference to another.  In other cases, a particular form may be selected because of the high reproducibility associated with its isolation 
              Applicants appear to argue that one having ordinary skill in the art would not have been motivated to produce the compound encompassed by the claims.  The motivation is not abstract but is always related to the properties or uses that one having ordinary skill in the art would have expected the resulting compound to exhibit.  In situations involving chemical compounds bearing a close structural similarity, the requisite motivation stems from the expectation that compounds exhibiting closely similar structures will exhibit similar properties.  In the situation here, one would not have to modify the disclosure of Fischer et al., but merely employ compounds that are generically embraced in a narrow manner by the disclosed formula of the prior art compounds.                             As previously discussed, the requisite motivation for producing the claimed compounds stems from the fact that they are generically disclosed.  Therefore, one having ordinary skill in the art would have found it prima facie obvious to select any on the compounds embraced by the generic formula, including those of the claims.                                                                   .
            Applicants merely allege that genus of Fischer et al is enormously large and the claimed invention is directed to an extremely small scope. This is not persuasive because claims 1, 6 and 7 are drawn to any and all unknown maleate salts having different powdered X ray diffraction patterns and different properties.  Fischer et al. recites that the claimed compound will form 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.          

Claims 2-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Again, the expression “using a compendial….”USP” methods” in claims 2-5 and 12 is indefinite as to what the methods are and were actually employed.
           Again, the instant claim 7 is drawn towards a pharmaceutical composition comprising a maleate salt obtained by formulation. Said limitation classifies the claim as a product-by-process claim. MPEP §2113(I) recites (emphasis added):
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) … Furthermore, ‘[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, 

Claims 7 and 12 are drawn to the same scope; In re Thorpe, 227 USPQ 964.  The prior art clearly demonstrates that the claimed salt can be described without resorting to the process.  Accordingly, claims 6, 7 and 12 are improper here.  Product-by-process claims are not proper in an application where it has been demonstrated that the compound in question may be described by means of a chemical structure; In re Hughes, 182 USPQ 106 (CCPA 1974).    
             Contra to applicants’ arguments in the instant response, one cannot tell from a simple reading of the claim what is being claimed.  One must first conceive of the alleged methods which are being used.  Then one must, by preparing the compound himself, determine if the methods works or not.  Where is the specific claiming and distinctly pointing out?  How can applicants regard as their invention inexact concepts?  The breadth of which they could not have possibly checked out with representative exemplification.  The terms are not finite.
              Applicants are claiming a compound of the formula.  Pure chemistry, a compound.  Not a resin of general property ranges, but a pure compound.  That compound used for any purpose is taken from the public in a 20-year monopoly to applicants.  Then, the public is entitled to know what compound they cannot use.  Yet, the claim is not specific to that compound.  The public cannot tell what they may not use.  How is a claim of the instant breadth defensible in an infringement action?
              As applied to pure compounds, In re Cavallito and Gray, 134 USPQ 370, and In re Sus and Schaefer, 134 USPQ 301, are considered to set the proper applicable standard of required definiteness and support.          
United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
                                     Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
                                    	Conclusion
             Claims 1, 6, 7 and 12 are not allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
April 13, 2021